ON MOTION FOR REHEARING, REHEARING EN BANC, OR CERTIFICATION

PER CURIAM.
For the reasons argued by the South Florida Water Management District, we agree that this case presents an issue of great public importance that should be addressed by the Florida Supreme Court, and certify the following question in accordance with Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v):
UNDER THE HOLDING OF DEPARTMENT OF BANKING & FINANCE V. OSBORNE STERN & CO., 670 So.2d 932 (Fla.1996), IS A STATE GOVERNMENTAL AGENCY WHICH BRINGS A CIVIL ACTION IN CIRCUIT COURT REQUIRED TO PROVE THE ALLEGED REGULATORY VIOLATION BY CLEAR AND CONVINCING EVIDENCE BEFORE THE COURT MAY ASSESS MONETARY PENALTIES?
MOTION FOR CERTIFICATION GRANTED; QUESTION CERTIFIED; MOTION FOR REHEARING, REHEARING EN BANC DENIED.
PALMER, LAWSON and JACOBUS, JJ., concur.